Citation Nr: 1759492	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-15 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD) with depressive symptoms.  

2.  Entitlement to an increased for left (minor) upper shoulder and pectoralis area shell fragment wound residuals.  

3.  Entitlement to an increased for left (minor) hand median neuropathy with ulnar nerve sensory findings.  

4.  Entitlement to an increased for right (major) wrist shell fragment wound residuals with fracture deformity, degenerative joint disease, retained shell fragments, and scar residuals.  

5.  Entitlement to an increased for right (major) forearm and elbow shell fragment wound scar residuals.  

6.  Entitlement to an increased for left dorsal knee scar residuals.  
7.  Whether the reduction of the rating for left pectoralis region shell fragment wound scar residuals from 10 percent to 0 percent, was proper.  

8.  Whether the reduction of the rating for right wrist shell fragment wound scar residuals from 10 percent to 0 percent, was proper.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from December 1965 to April 1970.  He served in the Republic of Vietnam and was awarded both the Combat Infantryman Badge and the Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Milwaukee, Wisconsin, Regional Office of the Department of Veterans Affairs (VA) which established service connection for left dorsal knee scar residuals; assigned a 0 rating for that disability, effective September 17, 2010; denied increased ratings for PTSD with depressive symptoms, left (minor) upper shoulder and pectoralis area shell fragment wound residuals, left (minor) hand median neuropathy with ulnar nerve sensory findings, right (major) wrist shell fragment wound residuals with fracture deformity, degenerative joint disease, retained shell fragments, and scar residuals, and right (major) forearm and elbow shell fragment wound scar residuals; denied a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU); and proposed to reduce the ratings for left (minor) pectoralis region shell fragment wound scar residuals and right (major) wrist shell fragment wound scar residuals from 10 percent to 0 percent.  In October 2011, the RO effectuated the proposed reductions as of January 1, 2012.  

In April 2014, the RO increased the rating for PTSD with depressive symptoms from 30 percent to 50 percent; increased the rating for left upper shoulder and pectoralis area shell fragment wound residuals from 20 percent to 30 percent; assigned a separate 30 percent rating for left shoulder, left pectoralis region, left forearm, right arm, right forearm, right wrist, left knee, left lower leg painful and tender scar residuals; granted a TDIU; effectuated those awards as of September 17, 2010; and increased the rating for left shoulder degenerative joint disease from 10 percent to 20 percent, effective January 20, 2014.  


FINDING OF FACT

In an October 2015 written statement, the Veteran withdrew the appeal of all issues presently before the Board.  


CONCLUSION OF LAW

All issues on appeal have been withdrawn and no allegation of error of fact or law remains.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In an October 2015 written statement, the Veteran stated that he "would like to cancel all claims that were sent to the Board of Veterans Appeals" as "I am satisfied with my recent rating/award letter."  
An appellant or accredited representative may withdraw a substantive appeal in writing at any time prior to the Board's promulgation of a decision.  38 C.F.R. § 20.204 (2017).  The Board finds that the Veteran has effectively withdrawn the appeal from the denial of increased ratings for PTSD with depressive symptoms, left upper shoulder and pectoralis area shell fragment wound residuals, left hand median neuropathy with ulnar nerve sensory findings, right wrist shell fragment wound residuals with fracture deformity, degenerative joint disease, retained shell fragments, and scar residuals, and right forearm and elbow shell fragment wound scar residuals; the initial rating for left dorsal knee scar residuals; and the propriety of the reduction of the ratings for both the left pectoralis region shell fragment wound scar residuals and the right wrist shell fragment wound scar residuals from 10 percent to 0 percent effective as of January 1, 2012.  Therefore, the Board concludes that no allegation of fact or law remains as to those issues and the appeal must be dismissed.  38 U.S.C. § 7105 (2012).  


ORDER

All issues on appeal have been withdrawn and are dismissed.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


